El Juez Asociado Se. del Toeo,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto contra sentencia de la .Corte de Distrito de San Juan por vir-tud de la cual Catalino Quiñones fué condenado, como autor de
■ un delito de acometimiento y agresión grave, a sufrir la pena de dos años de cárcel y al pago de las costas del proceso.
La acusación imputa a Quiñones el becbo de ñaber aco- ■ metido y agredido con uña hoja de sable a Felicita Solís, con el fin de causarle daño, produciéndole en efecto una con-tusión, siendo Quiñones un varón adulto y la Solís una mujér de noventa años.
La prueba de cargo' consistió en la declaración de Feli-cita Solís y -el único fundamento en que descansa el .recurso consiste en la alegación de que lo dicho por Felicita Solís es inverosímil y contradictorio y no puede servir 'de base *627a una sentencia condenatoria. La declaración de Felicita Solís, fué como sigue:
“Felicita Solís, debidamente juramentada y a preguntas del Fiscal declaró: Que es del barrio Monacillos de Río Piedras, que conoce a Catalino Quiñones, que con este señor casi no le pasó .nada, que estaba parada en el batey con los brazos cruzados mirando a lo lejos, y vino y le dió un cantazo, que no sabe por qué le dió, que fué con una boja de sable; que no es pariente suyo, que es amigo, cuando que de muchacho le ayudaba a cargar, que se crió en su casa; que ‘no sabe por qué le dió el cantazo, que no tuvo negocio ni disgusto con él, que no es novio de sus hijas, que no tiene hijas, que no lo in-sultó, que no tuvo nada con él. Que le dió bastante fuerte, y que se puso la mano y tenía un guabucho, que está segura que fué Cata-lino, que no se cayó.
“A preguntas del abogado declaró: Que no sabe a qué hora suce-dió eso, que estaba todo en silencio, que la tienda estaba cerrada y ella estaba acostada, que al salir sólo estaba Sisito en la casa, que se levantó y se tiró abajo y se puso a mirar lejos, que él estaba en la carretera cuando vino y le soltó el cantazo y ella dijo “¡ay, mi madre, ya me mataron!” Que se levantó porque estaba, aquello en silencio, que no había nadie, que en su casa no pasó nada, que el muchacho le preguntó si iba para abajo y le contestó que la dejara ir a ver mundo y se quedó parada mirando lejos.. Que en aquellos momentos al tirarse abajo Sisito no estaba peleando con Catalino, que si peleó sería antes, que ella no sabía nada. Que no es verdad que ella se tiró de la cama porque vió o sintió el alboroto que tenía Sisito con Catalino, porque Sisito llegó del pueblo con Rosario y el guardia, que lo sabe porque vino Sisito, que no lo vió llegar, que cuando vió a Catalino no lo vió si estaba herido porque no le vió la cara cuando le dió, sabe que es él porque estaba en la carretera, pero que no lo conoció cuando le dió, pero sabe que es él porque estaba , conversando solo. Que estaba acostada, que vió a Catalino, que estaba en la carretera cuando vino y le dió, que no estaba Sisito allí, que Sisito tendría la pelea pero de eso no da cuenta, que no fué por esa causa que se levantó, que en su casa no había hierro, que Sisito no haló por ningún sable, que él no andaba ni con cortaplumas; que si ellos tuvieron su pelea, la tendrían, pero ella no sabe nada de eso, Que está segura que Catalino le dió ese golpe.
“Contestando a preguntas del Fiscal: Al juez, que Sisito es nieto suyo, que no puede decir los años que tiene, que no lo sabe, pero *628que para la tormenta de Nuestra Señora de los Angeles su padre le decía que tenía diez años.
"Al defensor: Que Eosario Ayala llegó con Sisito.”
La prueba de descargo consistió en las declaraciones de Eosario Ayala y del propio acusado. Ambos dijeron que el acusado tuvo un disgusto con Sisito Solís, nieto de Felicita; que Sisito atacó al acusado con una hoja de sable; que Feli-cita se interpuso y Sisito le dió entonces el sablazo que le causó el daño' de que se queja en esta causa.
Existe, pues, un conflicto en la prueba practicada que fué dirimido por el juez sentenciador en contra del acusado. Pero éste sostiene que aun aceptando en toda su integridad la declaración de Felicita Solís, dicha declaración no es bas-tante para fundar en ella únicamente la sentencia por vir-tud de la cual fué condenado a dos años de cárcel.
Es bien cierto que se nota al analizar la declaración de Felicita Solís, alguna vaguedad y que no podemos deducir claramente de ella los móviles que indujeron al acusado a cometer el delito que se le imputa, pero no es menos cierto que desde el principio basta el fin de su declaración, Feli-cita, la mujer de noventa años, sostiene que fué el acusado y no otra persona, el que le acometió y le agredió en la noche del 1 de mayo de 1914. Además, el juez de distrito que tuvo la oportunidad de observarla mientras declaraba, quedó' con-vencido dé que decía la verdad, y a menos que existiera un motivo poderoso que nos llevara a la conclusión contraria, debemos aceptar la resolución del juez sentenciador como la justa y procedente. Lo que sí nos parece excesiva es la pena impuesta al acusado. G-rave es en verdad el delito de acometer y agredir a una mujer, y mucho más a una mujer de noventa años, pero las circunstancias que concurren en este caso no justifican que se imponga el máximum de la pena señalada por el estatuto. A nuestro juicio, seis meses de cárcel son suficientes.
*629Debe modificarse la sentencia apelada en tal sentido.

Confirmada ¡la sentencia apelada aunque modi-ficada en el sentido de que el acusado sufra seis meses de cárcel y el pago de las costas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.